Case 2:20-cv-10447-SVW-E Document 1 Filed 11/16/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Luis Marquez                            Case No.

12               Plaintiff,
                                               Complaint For Damages And
13       v.                                    Injunctive Relief For Violations
                                               Of: Americans With Disabilities
14     Chung Lin Chang; and                    Act; Unruh Civil Rights Act
       Chung Lin Chang LLC, a
15     California Limited Liability
       Company
16
17               Defendants.

18
19         Plaintiff Luis Marquez complains of Chung Lin Chang; Chung Lin

20   Chang LLC, a California Limited Liability Company; and alleges as follows:

21
22     PARTIES:

23     1. Plaintiff is a California resident with physical disabilities. He is a

24   paraplegic who cannot walk and who uses a wheelchair for mobility.

25     2. Defendant Chung Lin Chang owned the real property located at or

26   about 11510 Lakewood Blvd, Downey, California, in November 2019.

27     3. Defendant Chung Lin Chang owns the real property located at or about

28   11510 Lakewood Blvd, Downey, California, currently.


                                           1

     Complaint
Case 2:20-cv-10447-SVW-E Document 1 Filed 11/16/20 Page 2 of 7 Page ID #:2




 1     4. Defendant Chung Lin Chang LLC owned Downey Inn Luxury Suites
 2   located at or about 11510 Lakewood Blvd, Downey, California, in November
 3   2019.
 4     5. Defendant Chung Lin Chang LLC owns Downey Inn Luxury Suites
 5   (“Hotel”) located at or about 11510 Lakewood Blvd, Downey, California,
 6   currently.
 7     6. Plaintiff does not know the true names of Defendants, their business
 8   capacities, their ownership connection to the property and business, or their
 9   relative responsibilities in causing the access violations herein complained of,
10   and alleges a joint venture and common enterprise by all such Defendants.
11   Plaintiff is informed and believes that each of the Defendants herein is
12   responsible in some capacity for the events herein alleged, or is a necessary
13   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
14   the true names, capacities, connections, and responsibilities of the Defendants
15   are ascertained.
16
17     JURISDICTION & VENUE:
18     7. The Court has subject matter jurisdiction over the action pursuant to 28
19   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
20   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
21     8. Pursuant to supplemental jurisdiction, an attendant and related cause
22   of action, arising from the same nucleus of operative facts and arising out of
23   the same transactions, is also brought under California’s Unruh Civil Rights
24   Act, which act expressly incorporates the Americans with Disabilities Act.
25     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
26   founded on the fact that the real property which is the subject of this action is
27   located in this district and that Plaintiff's cause of action arose in this district.
28


                                               2

     Complaint
Case 2:20-cv-10447-SVW-E Document 1 Filed 11/16/20 Page 3 of 7 Page ID #:3




 1     FACTUAL ALLEGATIONS:
 2     10. Plaintiff stayed at the Hotel in November 2019 with the intention to
 3   avail himself of its services and to assess the business for compliance with the
 4   disability access laws.
 5     11. The Hotel is a facility open to the public, a place of public
 6   accommodation, and a business establishment.
 7     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
 8   to provide wheelchair accessible transaction counters in conformance with the
 9   ADA Standards as it relates to wheelchair users like the plaintiff.
10     13. The Hotel provides transaction counters to its customers but fails to
11   provide any wheelchair accessible transaction counters.
12     14. A problem that plaintiff encountered was that the transaction counters
13   inside and outside the Hotel were too high and there was no lowered portion
14   of the transaction counters suitable for wheelchair users.
15     15. Plaintiff believes that there are other features of the transaction
16   counters that likely fail to comply with the ADA Standards and seeks to have
17   fully compliant transaction counters for wheelchair users.
18     16. On information and belief, the defendants currently fail to provide
19   wheelchair accessible transaction counters.
20     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
21   personally encountered these barriers.
22     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
23   wheelchair accessible facilities. By failing to provide accessible facilities, the
24   defendants denied the plaintiff full and equal access.
25     19. The failure to provide accessible facilities created difficulty and
26   discomfort for the Plaintiff.
27     20. The defendants have failed to maintain in working and useable
28   conditions those features required to provide ready access to persons with


                                             3

     Complaint
Case 2:20-cv-10447-SVW-E Document 1 Filed 11/16/20 Page 4 of 7 Page ID #:4




 1   disabilities.
 2     21. The barriers identified above are easily removed without much
 3   difficulty or expense. They are the types of barriers identified by the
 4   Department of Justice as presumably readily achievable to remove and, in fact,
 5   these barriers are readily achievable to remove. Moreover, there are numerous
 6   alternative accommodations that could be made to provide a greater level of
 7   access if complete removal were not achievable.
 8     22. Plaintiff will return to the Hotel to avail himself of its services and to
 9   determine compliance with the disability access laws once it is represented to
10   him that the Hotel and its facilities are accessible. Plaintiff is currently
11   deterred from doing so because of his knowledge of the existing barriers and
12   his uncertainty about the existence of yet other barriers on the site. If the
13   barriers are not removed, the plaintiff will face unlawful and discriminatory
14   barriers again.
15     23. Given the obvious and blatant nature of the barriers and violations
16   alleged herein, the plaintiff alleges, on information and belief, that there are
17   other violations and barriers on the site that relate to his disability. Plaintiff will
18   amend the complaint, to provide proper notice regarding the scope of this
19   lawsuit, once he conducts a site inspection. However, please be on notice that
20   the plaintiff seeks to have all barriers related to his disability remedied. See
21   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
22   encounters one barrier at a site, he can sue to have all barriers that relate to his
23   disability removed regardless of whether he personally encountered them).
24
25   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
26   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
27   Defendants.) (42 U.S.C. section 12101, et seq.)
28     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth


                                               4

     Complaint
Case 2:20-cv-10447-SVW-E Document 1 Filed 11/16/20 Page 5 of 7 Page ID #:5




 1   again herein, the allegations contained in all prior paragraphs of this
 2   complaint.
 3     25. Under the ADA, it is an act of discrimination to fail to ensure that the
 4   privileges, advantages, accommodations, facilities, goods and services of any
 5   place of public accommodation is offered on a full and equal basis by anyone
 6   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 7   § 12182(a). Discrimination is defined, inter alia, as follows:
 8            a. A failure to make reasonable modifications in policies, practices,
 9                or procedures, when such modifications are necessary to afford
10                goods,    services,    facilities,   privileges,    advantages,   or
11                accommodations to individuals with disabilities, unless the
12                accommodation would work a fundamental alteration of those
13                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
14            b. A failure to remove architectural barriers where such removal is
15                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
16                defined by reference to the ADA Standards.
17            c. A failure to make alterations in such a manner that, to the
18                maximum extent feasible, the altered portions of the facility are
19                readily accessible to and usable by individuals with disabilities,
20                including individuals who use wheelchairs or to ensure that, to the
21                maximum extent feasible, the path of travel to the altered area and
22                the bathrooms, telephones, and drinking fountains serving the
23                altered area, are readily accessible to and usable by individuals
24                with disabilities. 42 U.S.C. § 12183(a)(2).
25     26. When a business provides facilities such as transaction counters, it must
26   provide accessible transaction counters.
27     27. Here, accessible transaction counters have not been provided in
28   conformance with the ADA Standards.


                                             5

     Complaint
Case 2:20-cv-10447-SVW-E Document 1 Filed 11/16/20 Page 6 of 7 Page ID #:6




 1     28. The Safe Harbor provisions of the 2010 Standards are not applicable
 2   here because the conditions challenged in this lawsuit do not comply with the
 3   1991 Standards.
 4     29. A public accommodation must maintain in operable working condition
 5   those features of its facilities and equipment that are required to be readily
 6   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 7     30. Here, the failure to ensure that the accessible facilities were available
 8   and ready to be used by the plaintiff is a violation of the law.
 9
10   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
11   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
12   Code § 51-53.)
13     31. Plaintiff repleads and incorporates by reference, as if fully set forth
14   again herein, the allegations contained in all prior paragraphs of this
15   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
16   that persons with disabilities are entitled to full and equal accommodations,
17   advantages, facilities, privileges, or services in all business establishment of
18   every kind whatsoever within the jurisdiction of the State of California. Cal.
19   Civ. Code §51(b).
20     32. The Unruh Act provides that a violation of the ADA is a violation of the
21   Unruh Act. Cal. Civ. Code, § 51(f).
22     33. Defendants’ acts and omissions, as herein alleged, have violated the
23   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
24   rights to full and equal use of the accommodations, advantages, facilities,
25   privileges, or services offered.
26     34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
27   discomfort or embarrassment for the plaintiff, the defendants are also each
28   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-


                                              6

     Complaint
Case 2:20-cv-10447-SVW-E Document 1 Filed 11/16/20 Page 7 of 7 Page ID #:7




 1   (c).)
 2
 3             PRAYER:
 4             Wherefore, Plaintiff prays that this Court award damages and provide
 5   relief as follows:
 6           1. For injunctive relief, compelling Defendants to comply with the
 7   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 8   plaintiff is not invoking section 55 of the California Civil Code and is not
 9   seeking injunctive relief under the Disabled Persons Act at all.
10           2. Damages under the Unruh Civil Rights Act, which provides for actual
11   damages and a statutory minimum of $4,000 for each offense.
12           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
13   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
14
     Dated: November 12, 2020             CENTER FOR DISABILITY ACCESS
15
16
                                          By:
17
18                                        ________________________

19                                               Russell Handy, Esq.
                                                 Attorney for plaintiff
20
21
22
23
24
25
26
27
28


                                                7

     Complaint
